Case 3:21-cv-00909-CAB-AGS Document 4 Filed 05/12/21 PageID.70 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL C. AGUILAR,                                 Case No. 1:21-cv-00752-HBK
12                       Petitioner,                     ORDER TRANSFERRING CASE TO THE
                                                         SOUTHERN DISTRICT OF CALIFORNIA
13            v.
                                                         (Doc. No. 1)
14    B. CATES,
15                       Respondent.
16

17          Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28

18   U.S.C. § 2254. (Doc. No. 1). Petitioner, a prisoner incarcerated in Kern County, which is located

19   within the jurisdiction and venue of this court’s Fresno Division, challenges his April 20, 2017

20   state sentence and conviction entered by the Superior Court of San Diego, which is located within

21   the jurisdiction and venue of the San Diego Division of the United States District Court for the

22   Southern District of California.

23          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the

24   petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Southern

25   District of California and the Eastern District of California have concurrent jurisdiction. See 28

26   U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the

27   convenience of parties and witnesses, in the interest of justice, a district court may transfer any

28   civil action to any other district or division where it might have been brought.” 28 U.S.C. §
                                                        1
Case 3:21-cv-00909-CAB-AGS Document 4 Filed 05/12/21 PageID.71 Page 2 of 2



 1   1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the

 2   district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL

 3   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

 4   Cal. 1968).

 5            Thus, the court finds in its discretion “and in furtherance of justice” the petition should be

 6   transferred to the Southern District of California. 28 U.S.C. §§ 1404(a), 2241(d).

 7            Accordingly:

 8            1. The Clerk shall transfer this action to the United States District Court for the Southern

 9   District of California, San Diego Division; and

10            2. All future filings shall reference the new case number assigned and shall be filed at:

11
                                     United States District Court
12                                   Southern District of California
                                     San Diego Division
13                                   333 West Broadway
                                     San Diego, CA 92101
14

15
     IT IS SO ORDERED.
16

17
     Dated:      May 12, 2021
18                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
